Citation Nr: 0926531	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in January 
2006.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In this case, the Veteran's service treatment records show 
that in September of 1976 experienced swelling in the left 
knee.  The impression was sprain.  A May 1977 treatment 
reports showed that the Veteran complained of pain, locking 
of the knee and giving way, and gave a history of having 
twisted her knee when she fell in a ditch in September 1976.  
A June 1977 arthrogram showed that the Veteran's knee was 
slowly improving but that she still felt pain from her 
injury.  An arthrogram study dated September 1977 reported 
that the Veteran's knee was within normal limits.  The 
Veteran's October 1978 separation exam reported a "trick" 
or locking knee.  

Private medical records in the Veteran's claims file show 
that the Veteran hurt her knee at a football game in November 
1996 and records report complaints of pain in that knee 
thereafter.  X-ray films were normal but a nondisplaced 
fracture of the medial condyle of the left femur was 
assessed.  Private medical records from Dr. R.J. dated 
December 2006 show that the Veteran complained of increasing 
pain and swelling in her left knee.  Upon study of a Magnetic 
Resonance Imaging (MRI) scan, Dr. R.J. noted that the MRI 
showed degeneration of the knee and a medial meniscus tear.  
He noted that he believed the Veteran's symptoms were related 
to degeneration of the knee.  In her April 2009 Board 
Hearing, the Veteran testified that she had injured her knee 
after service when her knee gave out while she was going down 
stairs at a football game.  The Veteran asserted that her 
knee had become progressively worse and that her September 
1977 in-service knee injury was the cause of her subsequent 
injuries and her present knee disorders.

The Veteran's assertion that she continues to have symptoms 
from a left knee injury which occurred in service is 
plausible.  A medical examination or medical opinion is 
deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease. 
38 C.F.R. § 3.159(c)(4). The Court has held the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has 
sufficiently indicated that her current disorder may be 
associated with her military service, therefore the VA must 
provide an examination of the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for a left knee disorder since 
service.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA medical examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record and an examination 
of the Veteran the physician should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran has a left 
knee disorder related to service.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



